Citation Nr: 9919880	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-23 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for psychiatric 
disability, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
December 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In July 1996 and again in July 1998, the Board remanded the 
veteran's claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  Current manifestations of the veteran's service-connected 
psychiatric disability include complaint of daily anxiety 
symptoms, with speech which is coherent and relevant, no 
ascertained sleep impairment, spatial disorientation or 
neglect of personal hygiene; overall impairment attributable 
to such service-connected disability is not more than 
considerable.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's psychiatric disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9405 (before and after November 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection for depressive neurosis was granted in 
November 1983, and a 50 percent rating was assigned.  This 
was based on service medical records which showed treatment 
during service for anxiety and depression.  The record also 
showed hospitalization at a VA facility in August 1993 for 
nervous complaints, and on VA examination in July 1983, 
depressive neurosis was diagnosed. 

The veteran was examined by VA in October 1993.  He reported 
being off duty from the Post Office due to a left ankle 
injury.  He stated that he had not had any formal psychiatric 
treatment.  The veteran complained of anxiety and depression.  
He reported having panic attacks.  On examination, it was 
noted that the veteran was neatly dressed, had good contact, 
was freely verbal, relevant, logical and coherent.  He had a 
normal stream of thought and speech, with a euthymic mood and 
an anxious, anticipatory and hyperalert affect.  It was noted 
that there was no evidence of delusion, hallucination, 
disorganized thinking or suicidal intentions.  The rate and 
rhythm of speech was unremarkable and there were no major 
cognitive deficits.  The diagnosis was, panic attacks.  

Private records show that in October 1993, the veteran was 
treated after having an anxiety attack, and medication was 
prescribed.  In November 1993, the veteran was hospitalized 
at a VA facility for chest pain thought to be due to anxiety.  
The discharge diagnoses included panic attacks.   

On VA examination in July 1997, it was noted that the veteran 
had been employed by the Post Office for 10 years; that he 
was on leave for 4 years after injuring his leg; and that he 
returned to work in October 1996.  He reported spending time 
with his children, and that he and his wife socialized 
little.  He reported that the got along poorly with people, 
and that he had had no treatment or medication since 1996.  
On examination, it was noted that he was appropriate in dress 
and manner.  His speech was logical, "coherent", and 
"relevant".  The examiner noted that there were few signs 
if any of depression or anxiety.  The veteran reported 
sleeping well and that things were going well at work.  He 
reported having panic attacks, and problems in his marriage.  
The diagnostic impression was, dysthymic disorder; a score of 
60 was assigned as being representative of the veteran's 
Global Assessment of Functioning (GAF).  The examiner opined 
that the extent of depression appeared mild and the dysthymic 
disorder interfered "little" with the veteran's 
relationships and "little" in reducing his initiative or 
job efficiency.  

The veteran was examined by VA in January 1999, and he 
complained of panic attacks in the form of anxiety symptoms 
at least once a day.  He reported having depressed symptoms 
and a labile mood.  He reported having anger, episodes of 
being hyperactive and procrastinating.  He stated that he 
felt uncomfortable around people and socialized only with his 
family.  On examination, it was noted that the veteran's 
affect was euthymic and depressed at times.  His speech rate 
was mildly increased.  The examiner reported that there was 
no impairment of thought, no delusions, no hallucinations, 
and no suicidal ruminations.  It was reported that the 
veteran was able to maintain his personal hygiene.  The 
examiner pointed out that the veteran appeared to have social 
withdrawal because he socialized only with family members to 
a limited degree.  He was noted to be oriented times three.  
It was reported that the veteran had obsessive tendencies, 
and daily panic attacks.  The veteran stated that his sleep 
was not impaired and there was no problem with impulse 
control except for spending money.  The diagnosis was, major 
depressive disoder, bipolar I, with panic attacks.  The GAF 
was 60.  The examiner noted that the veteran had irritable 
episodes, thoughts racing and impaired relations socially and 
job-wise.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996. The RO 
has considered both the old and new criteria in accordance 
with Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating for mental disorders 
when there was evidence of "considerable" impairment of 
social and industrial adaptability. The next higher rating of 
70 percent required evidence of "severe" impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132, General 
Rating Formula for Psychoneurotic Disorders (effective before 
November 1996).

In addition, the Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds the medical evidence demonstrates the veteran's 
service-connected psychiatric disability is presently 
manifested by no more than "considerable" impairment of 
social and industrial adaptability.  In this regard, the most 
recent VA examination reports show GAF scores of 60, 
indicative of only "moderate" industrial impairment.  See 
Carpenter, supra, at 243.  In addition, while some social 
impairment is shown, the veteran does socialize with his 
family, which consideration serves to militate against any 
notion of the requisite "severe" social inadaptability 
necessary for a 70 percent rating under the above-cited 
criteria in effect prior to November 1996.  Finally, it bears 
emphasis that the VA examiner, in July 1997, opined that the 
veteran's psychiatric impairment occasioned only 'little' 
interference with his relationships and in reducing his 
initiative or job efficiency.  Given the foregoing, then, the 
Board is readily persuaded that, at least in accordance with 
the above-cited criteria in effect prior to November 1996, a 
rating in excess of 50 percent for the veteran's service-
connected psychiatric disability is not in order. 

The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale. See 38 
C.F.R. § 4.130.

In light of the reasoning advanced hereinbelow, the Board is 
of the opinion that entitlement to a rating in excess of 50 
percent for the veteran's service-connected psychiatric 
disability is not warranted pursuant to the revised above-
addressed criteria (for Diagnostic Code 9405) that became 
effective November 7, 1996.  In reaching this conclusion, the 
Board would point out that while even circumlocutory or 
stereotypical speech would (if present) still only be 
characteristic of disability warranting a 50 percent rating 
under the above-cited revised criteria, when the veteran was 
examined by VA in July 1997 his speech was noted to be 
'coherent' and 'relevant'.  Further, the veteran, on the 
occasion of his July 1997 VA examination, related that he 
slept well.  The foregoing is significant inasmuch as even 
chronic sleep impairment (if in fact present) due to his 
psychiatric disability would still be independently 
indicative of disability warranting only a 30 percent rating.  
See 61 Fed. Reg. 52, 702 (1996).  Finally, it bears emphasis 
that, with respect to manifestations which are independently 
representative of pertinent disablement warranting a 70 
percent rating under the criteria presently in effect, there 
is no medical evidence of deficiencies in most areas of 
occupational and social interaction due to obsessional 
rituals, intermittently illogical speech, impaired impulse 
control, spatial disorientation or neglect of personal 
appearance and hygiene.  Given the foregoing observations, 
then, the Board is of the view that, in accordance with the 
above-cited revised criteria that became effective in 
November 1996, a rating in excess of 50 percent for the 
veteran's service-connected psychiatric disability is not in 
order.  38 C.F.R. § 4.130.

In determining that entitlement to a rating in excess of 50 
percent for the veteran's service-connected psychiatric 
disability is not warranted, the Board has, with respect to 
each set of criteria addressed hereinabove, given 
consideration to the above-stated provisions of 38 C.F.R. 
§ 4.7.  However, the record does not show, relative to each 
promulgation of the pertinent criteria addressed above, that 
the actual manifestations of such service-connected 
disability more closely approximate those required for a 70 
percent rating than they do the 50 percent rating presently 
in effect.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 and 
Part 4, Diagnostic Code 9405 (before and after November 
1996).  


ORDER

An increased rating for psychiatric disability is denied.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

